DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonzales (US 2007/0128395).
Gonzalez teaches a method of making a laminate, the method comprising: forming a first layer of a plurality of flexible membranes (330,430) having a top side and a bottom side, the bottom side of the membranes being coated with a pressure sensitive adhesive (340,440); forming a second layer with a plurality of first release liners (310,410) having a top side and a bottom side, the bottom side of the first release liners being coated with a pressure sensitive adhesive (320,420) and their top side being detachably connected to the bottom side of the first layer; forming a third layer with a plurality of second release liners (370,470) having a top side and a bottom side, the top side of the second release liners being detachably connected to the bottom side of the first release liners (See Figures; [0015]-[0035]). Regarding the layers being perforated, Gonzalez teaches a breakable attachment (360) which is present in all the layers (See Fig. 2; [0020]). Regarding the release agent coatings on the top of the second layer and the top of the third layer, Gonzalez teaches that each adhesive-facing release layer may include a coating which allows for release of an adhesive layer in contact therewith (See [0029]).
Examiner notes that claim 1 is directed toward “a method of making a disposable beverage lid for use in combination with a disposable beverage container”. When reading the preamble in the context of the entire claim, the recitations pertaining to beverage lids and beverage containers are not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/               Primary Examiner, Art Unit 1746